Citation Nr: 1008469	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDING OF FACT

The Veteran's tinnitus was not present during service and has 
not been medically attributed to his military service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in November 2006.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also advised the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his tinnitus can be directly attributed 
to service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his tinnitus had its onset in 1969 after 
returning from Vietnam and is attributable to in-service 
noise exposure experienced while serving as an indirect fire 
crewman in Vietnam.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records do not confirm any 
in-service complaints, treatment or diagnosis of tinnitus.  
The Veteran's pre-induction and induction examinations, 
conducted in August 1965 and October 1967, indicate self-
reported childhood problems with ear infections and "running 
ears," but do not indicate any complaints or diagnosis of 
tinnitus specifically.  The Veteran's pre-induction, entrance 
and separation examinations all reveal audiological testing 
within normal limits with no complaints or diagnosis of 
tinnitus.  The July 1969 separation examination is completely 
silent as to any complaints or diagnoses of any ear related 
problem.

The Veteran's DD-214, however, confirms the Veteran served in 
Vietnam as an indirect fire crewman and earned, among other 
things, a rifle badge.  Accordingly, in-service noise 
exposure is conceded.  Despite in-service noise trauma, the 
Veteran's service treatment records are devoid for any 
findings consistent with in-service incurrence of chronic 
tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current tinnitus has 
been medically attributed to his in-service noise trauma or 
continuity of symptomatology.  The Board concludes it has 
not.

After service, the Veteran claims he suffered with ringing 
ears since immediately after returning from Vietnam in 1969.  
The claims folder, in contrast, is completely silent as to 
any on-going treatment, complaints or diagnosis of tinnitus.

In light of the Veteran's military service, the Veteran was 
afforded a VA audiological examination in March 2007.  The 
examiner noted the Veteran's complaints of tinnitus since 
1969, the Veteran's military noise exposure, and post-service 
noise exposure.  Significantly, the examiner noted the 
Veteran denied any recreational noise exposure, but worked as 
an aircraft mechanic since leaving the military.  The 
examiner ultimately opined that the Veteran's tinnitus "is 
less likely as not...caused by or a result of military related 
acoustic trauma."

The Veteran argues the examination is inadequate because the 
examiner did not ask if he wore hearing protection during his 
years as a civilian aircraft mechanic.  The Board disagrees.  
In rendering the opinion, the examiner considered many 
factors.  The examiner noted the Veteran's military and post-
military noise exposure, but also considered other factors.  
Also of significance, the examiner noted that the Veteran's 
service treatment records were completely silent as to any 
complaints of tinnitus during his military service.  The 
examiner further noted that the Veteran's hearing acuity was 
well within normal limits on separation and although there 
was a slight worsening of auditory threshold relative to the 
entrance examination, "the shift was NOT SIGNIFICANT and 
hearing was still well within the normal range bilaterally." 
(Emphasis in original).  The examiner also noted the 
Veteran's significant history of post military occupational 
noise, but this clearly was not the only factor considered in 
rendering an opinion.  

The Board finds the examiner's opinion persuasive.  The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service treatment records.  Also compelling, no medical 
provider has ever linked the Veteran's tinnitus to any remote 
incident of service or otherwise conflicted with the VA 
examiner's findings. 

The Board has considered the Veteran's statements that he 
suffered with tinnitus since his return from Vietnam.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that, in general, lay evidence presented by a veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence unless proved otherwise.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, no medical findings indicate a diagnosis or 
complaints of tinnitus prior to 2007, nearly four decades 
after his military service and after a lengthy post-military 
career as an airplane mechanic.  No medical professional has 
attributed the Veteran's tinnitus to his military service 
even in light of the Veteran's complaints of tinnitus since 
service.  In short, there is no competent and probative 
evidence indicating the Veteran's current tinnitus is related 
to his in-service MOS or exposure to firearms.  Indeed, there 
is medical evidence to the contrary.  For these reasons, 
service connection must be denied. 

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


